 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAMUEL WONG
   KEVIN KHASIGIAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2772
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00235-GEB

12                                                       STIPULATION AND ORDER CONTINUING
                                   Plaintiff,            TRIAL CONFIRMATION AND TRIAL DATES,
13                                                       AND EXCLUDING TIME UNDER THE SPEEDY
                            v.                           TRIAL ACT
14
     ZACHERY JOSEPH BASTIEN,                             Court: Hon. Garland E. Burrell, Jr.
15

16                                Defendant.

17

18          Whereas, the United States believes there is a reasonable possibility that in the next few weeks it
19 will obtain the cooperation of one or more witnesses with information relevant to this case, and, as a

20 consequence, the United States will be producing additional discovery of approximately 800 pages of

21 discovery to each defendant in connection with related cases, Nos. 2:16-CR-216 GEB, 2:16-CR-224

22 GEB, 2:16-CR-225 GEB, and 2:16-CR-235 GEB that are all currently set for a joint trial;

23          Whereas, defense counsel desires additional time after counsel’s review and investigation of the
24 new discovery provided by the United States to aid in the preparation of his/her respective client’s

25 defense and otherwise advise the client on the ramifications of accepting or rejecting any plea offer

26 made to the client.
27

28                                                       1
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
 1          Whereas, there are currently four defendants remaining who are scheduled for trial in this case,

 2 although the number of defendants who actually proceed to trial may change; and

 3          Whereas, the criminal conspiratorial acts charged in the Indictments in each of the four related

 4 case are alleged to have taken place in multiple counties and multiple federal judicial districts, and are

 5 alleged to involve approximately 255 banking transactions. The United States anticipates relying on

 6 several hundred exhibits at trial.

 7          It is hereby stipulated and agreed by and between plaintiff United States of America, on the one

 8 hand, and defendant Zachery Joseph Bastien, on the other hand, through their respective attorneys, that:

 9          (1)     the presently set May 3, 2019, trial confirmation hearing shall be continued to December

10 6, 2019, at 9:00 a.m.;

11          (2)     the presently set June 25, 2019, trial date shall be continued to January 21, 2020;

12          (3)     the Court shall find that this case is unusual and complex, as related to the other three

13 cases, due to the number of defendants (four), and the nature of the prosecution (as described above) that

14 it is unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within the

15 time limits established by 18 U.S.C. § 3161;

16          (4)     the Court shall find that the denial of the requested continuance would deny counsel for

17 each defendant the reasonable time necessary for effective preparation, taking into account the exercise

18 of due diligence;

19          (5)     the Court shall find that the ends of justice served by the granting of such continuance

20 outweigh the best interests of the public and the defendant in a speedy trial;

21          (6)     the Court shall set a status conference date of May 17, 2019, at 9:00 a.m. for defendant

22 Zachery Joseph Bastien for a possible change of plea; and

23 ///

24 ////

25 ///

26
27

28                                                        2
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
 1          (7)    pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) and Local Codes T2 and T4,

 2 the Court shall exclude time from the date of the parties’ stipulation, May 1, 2019, until the proposed

 3 January 21, 2020, trial date from computation of time within which the trial of this matter must be

 4 commenced to allow defense counsel time to prepare his client's defense,.

 5
     DATED: May 1, 2019                                     MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7                                                          /s/ Samuel Wong
                                                   By:
 8                                                          SAMUEL WONG
                                                            Assistant United States Attorney
 9

10 DATED: May 1, 2019
                                                            /s/ Todd Leras
11                                                 By:
                                                            TODD LERAS
12                                                          Attorney for defendant
                                                            Zachery Joseph Bastien
13

14

15
                                    -------------------------------------------------
16

17

18

19

20

21

22

23

24

25

26
27

28                                                         3
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
 1                                                     ORDER

 2          Pursuant to stipulation of respective counsel for the parties, and good cause appearing therefrom,

 3 the Court adopts the stipulation of the parties in its entirety as its ORDER.

 4          The Court hereby finds that:

 5                 (1)       the case, as related to the other three cases, is unusual and complex due to the

 6          number of defendants (four) and the nature of the prosecution (as described above) that it is

 7          unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

 8          the time limits established by 18 U.S.C. § 3161;

 9                 (2)       the denial of the requested continuance would deny counsel for defendant the

10          reasonable time necessary for effective preparation, taking into account the exercise of due

11          diligence; and

12                 (3)       the ends of justice served by the granting of such continuance outweigh the best

13          interests of the public and the defendant in a speedy trial.

14          Therefore, it is hereby ORDERED that:

15                 (1)       the presently set May 3, 2019, trial confirmation hearing shall be continued to

16          December 6, 2019, at 9:00 a.m.;

17                 (2)       the presently set June 25, 2019, trial date shall be continued to January 21, 2020;

18                 (3)       the Court shall conduct a status conference on May 17, 2019, at 9:00 a.m. for

19          defendant Zachery Joseph Bastien only for a possible change of plea; and

20                 (4)       pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) and Local Codes T2

21          and T4, time is excluded from the date of the parties’ stipulation, May 1, 2019, until the

22          proposed January 21, 2020, trial date from computation of time within which the trial of this

23          matter must be commenced to allow defense counsel time to prepare his client's defense.

24                 Dated: May 2, 2019

25

26
27

28                                                         4
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
